                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        COUNTY OF MONTEREY DBA                          Case No. 17-CV-04260-LHK
Northern District of California
 United States District Court




                                            NATIVIDAD MEDICAL CENTER,
                                  13                                                        ORDER GRANTING MOTION TO
                                                         Plaintiff,
                                                                                            DISMISS WITHOUT PREJUDICE
                                  14
                                                  v.                                        Re: Dkt. No. 37
                                  15
                                            BLUE CROSS OF CALIFORNIA DBA
                                  16        ANTHEM BLUE CROSS, et al.,
                                  17                     Defendants.

                                  18
                                                Before the Court is a motion to dismiss filed by Defendants Blue Cross of California dba
                                  19
                                       Anthem Blue Cross and Anthem Blue Cross Life and Health Insurance Company (collectively,
                                  20
                                       “Anthem”) seeking to dismiss the sole claim in Plaintiff County of Monterey dba Natividad
                                  21
                                       Medical Center’s (“Natividad”) complaint. See ECF No. 37. Having considered the parties’ briefs,
                                  22
                                       the relevant law, and the record in this case, the Court GRANTS Anthem’s motion to dismiss
                                  23
                                       without prejudice.
                                  24
                                       I.       BACKGROUND
                                  25
                                             A. Factual Background
                                  26
                                                Natividad is a 172-bed acute care hospital owned and operated by the County of Monterey.
                                  27

                                  28                                                    1
                                       Case No. 17-CV-04260-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   ECF No. 1 (“Compl.”) ¶ 3. Natividad alleges that on August 1, 2012, Anthem and Natividad

                                   2   entered into a Facility Agreement pursuant to which Natividad agreed to provide certain

                                   3   healthcare services to Anthem members and Anthem agreed to pay Natividad certain rates for

                                   4   those services. Id. ¶ 12.

                                   5           The Facility Agreement governs not only claims for Anthem’s insureds, but also services

                                   6   and claims for members of “Other Payors” for whom Anthem provides claims processing services

                                   7   and to whom Anthem has sold, leased, transferred or conveyed its “Managed Care Network.” Id.

                                   8   ¶ 13. Natividad alleges that these “Other Payors” include ERISA Plans “such as Delta Health Plan

                                   9   Laborers Health and Welfare Trust Fund, Operating Engineers Health and Welfare Trust Fund,

                                  10   Western Growers Assurance Trust, and Robert F. Kennedy United Farm Workers, among others.”

                                  11   Id. ¶¶ 7, 13 (emphasis added). Natividad alleges that these Other Payors entered into contracts

                                  12   with Anthem that required the Other Payors to comply with the terms of Anthem’s contracts with
Northern District of California
 United States District Court




                                  13   providers in Anthem’s Managed Care Network, including the Facility Agreement between

                                  14   Anthem and Natividad. Id. ¶ 16.

                                  15           At the time the parties entered into the Facility Agreement, Natividad did not have its

                                  16   certification to provide trauma services. Id. ¶ 17. Therefore, the parties did not agree upon trauma

                                  17   rates. Id. Instead, the Facility Agreement contemplated that the parties would negotiate new

                                  18   trauma rates once Natividad obtained its certification. Id. On January 5, 2015, Natividad received

                                  19   its certification to provide trauma services and began providing trauma services. Id. ¶ 19.

                                  20   However, Natividad alleges that the parties’ attempts to negotiate trauma rates after that date were

                                  21   unsuccessful. Id. ¶ 20. As a result, Natividad alleges that Anthem has been improperly pricing

                                  22   trauma rates at the lower rates for emergency services in the Facility Agreement. Id. ¶¶ 22–23.

                                  23   Natividad also alleges that Anthem has recommended or instructed the ERISA Plans to pay

                                  24   Natividad’s trauma claims at the emergency services rates. Id. ¶ 23.

                                  25           Natividad alleges that it is an assignee of its patients’ benefits under the ERISA Plans

                                  26   because “[a]s a condition of admission, every patient treated at Natividad signed an Assignment of

                                  27   Benefits form agreeing to, inter alia, assign his or her health insurance benefits to Natividad.” Id.

                                  28                                                     2
                                       Case No. 17-CV-04260-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   ¶ 28. In its capacity as an assignee of its patients’ benefits, and based on the above described

                                   2   allegations, Natividad asserts one claim against Anthem for failure to pay plan benefits under the

                                   3   Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1132(a)(1)(B). Id. ¶¶

                                   4   26–37. Specifically, Natividad “believes that the reasonable and appropriate rate for trauma

                                   5   services is at or near 100% of its billed charges.” Id. ¶ 20. Natividad further alleges that Anthem’s

                                   6   explanation of benefits (“EOB”) for each claim that was denied was “vague, and at times,

                                   7   nonsensical.” Therefore, “Anthem’s EOBs did not comply with the ERISA regulations, including

                                   8   not stating the specific and/or actual reasons for its failure to pay claims at the proper rate.” Id. ¶¶

                                   9   32–33. Natividad acknowledges that it has not exhausted its administrative remedies, and alleges

                                  10   that “because of Anthem’s nonsensical explanations for the denials of Natividad’s claims in its

                                  11   EOBs, any appeals by Natividad would have been futile.” Id. ¶¶ 34.

                                  12          Natividad seeks compensatory damages and declaratory relief. Id. ¶ 38. Specifically,
Northern District of California
 United States District Court




                                  13   Natividad seeks a declaration that it is “entitled to be paid a reasonable and customary amount for

                                  14   the trauma services it has provided, and is providing to the ERISA Plans,” and that Anthem’s

                                  15   “practice of pricing, processing, and paying Natividad’s trauma claims at the emergency services

                                  16   rate in the Facility Agreement is improper.” Id.

                                  17      B. Procedural History
                                  18          Natividad filed its complaint on July 27, 2017. See Compl. In its complaint, Natividad

                                  19   alleges that “[i]n July 2016, Natividad filed a Demand for Arbitration against Anthem in JAMS

                                  20   pursuant to a provision in the Facility Agreement requiring the parties to resolve all disputes under

                                  21   the Facility Agreement in arbitration.” Id. ¶ 24. “In the arbitration, Natividad is seeking a

                                  22   determination by the arbitrator as to the reasonable value of the inpatient and outpatient trauma

                                  23   services provided by Natividad.” Id.

                                  24          On November 11, 2017, the Court stayed the case pending the parties’ arbitration. ECF

                                  25   No. 29. The Court ordered the parties to file a “joint case management statement or a stipulation of

                                  26   dismissal within 5 days of receiving an arbitration ruling, or no later than May 1, 2018.” Id.

                                  27          On August 17, 2018, Natividad filed a case management statement notifying the Court that

                                  28                                                       3
                                       Case No. 17-CV-04260-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   on August 10, 2018, the Arbitrator issued a Final Award. ECF No. 31. Natividad argued that the

                                   2   arbitration included only California state law causes of action, but that this case involves other

                                   3   claims, and therefore Anthem can be held liable for these other claims. Id. at 2. Anthem filed their

                                   4   case management statement on August 20, 2018. ECF No. 32. Anthem contended that during the

                                   5   course of the arbitration, Natividad eliminated from the arbitration Natividad’s claims beyond

                                   6   those for which Anthem is financially responsible. See ECF No 32 at 3.

                                   7          On October 8, 2018, Anthem filed the instant motion to dismiss. ECF No. 37 (“Mot.”).

                                   8   Natividad opposed on October 22, 2018. ECF No. 41 (“Opp’n”). Natividad attached to its

                                   9   opposition a declaration from its counsel and a copy of the Assignment of Benefits form that

                                  10   Natividad has its patients sign. ECF Nos. 41-1 (“Gordon Decl.”) & 41-2 (“Assignment of Benefits

                                  11   Form”). Anthem replied on October 29, 2018. ECF No. 42 (“Reply”). Anthem attached to its reply

                                  12   objections and a request to strike Natividad’s counsel’s declaration, references to the declaration in
Northern District of California
 United States District Court




                                  13   Natividad’s opposition, and the Assignment of Benefits form. ECF No. 42-1. Anthem contended

                                  14   that these documents “contain argument, opinions, and other ‘facts’ that go beyond the corners of

                                  15   Natividad’s Complaint.” Id. The Court DENIES Anthem’s request to strike because the Court

                                  16   considers the declaration and the Assignment of Benefits form below. However, to the extent that

                                  17   Anthem argues that counsel’s declaration cannot support any deficiencies in the complaint, the

                                  18   Court agrees, as is further discussed below.

                                  19          On October 29, 2018, Anthem also filed a request for judicial notice asking that the Court

                                  20   take judicial notice of six agreements between Anthem and some of the ERISA Plans. ECF No. 43

                                  21   (“Anthem’s RJN”). Anthem argues that the Court may take judicial notice of these documents

                                  22   because they are referenced in the complaint. Id. at 3–4. Specifically, Anthem writes that

                                  23   Natividad’s complaint references Anthem’s alleged agreement to serve as plan administrator for

                                  24   various ERISA Plans, and the documents of which Anthem’s requests judicial notice are the

                                  25   Administrative Services Agreements for these self-funded plans. Id. On January 10, 2019,

                                  26   Natividad filed objections to Anthem’s request for judicial notice. ECF No. 46 (“Natividad’s

                                  27   Objections”). Natividad argues that the documents of which Anthem requests judicial notice are

                                  28                                                     4
                                       Case No. 17-CV-04260-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   unexecuted and unauthenticated, as well as only excerpts, and therefore are incomplete. Id. at 1–2.

                                   2            The Court agrees with Natividad and DENIES Anthem’s request for judicial notice. Under

                                   3   the doctrine of incorporation by reference, the Court may consider on a motion to dismiss not only

                                   4   documents attached to the complaint, but also documents whose contents are alleged therein,

                                   5   provided the complaint “necessarily relies” on the documents or contents thereof, and the

                                   6   documents’ authenticity and relevance are uncontested. Coto Settlement v. Eisenberg, 593 F.3d

                                   7   1031, 1038 (9th Cir. 2010); Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001),

                                   8   overruled on other grounds by Galbraith v. Cty. of Santa Clara, 250 F.3d 668, 679 (9th Cir. 2002).

                                   9   Here, Natividad has provided valid reasons to contest the documents’ authenticity, namely because

                                  10   the documents are unexecuted, and Anthem has failed to file a declaration regarding their

                                  11   authenticity.

                                  12   II.      LEGAL STANDARD
Northern District of California
 United States District Court




                                  13         A. Motion to Dismiss

                                  14            Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

                                  15   short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint

                                  16   that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure

                                  17   12(b)(6). The United States Supreme Court has held that Rule 8(a) requires a plaintiff to plead

                                  18   “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

                                  19   Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

                                  20   factual content that allows the court to draw the reasonable inference that the defendant is liable

                                  21   for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility

                                  22   standard is not akin to a probability requirement, but it asks for more than a sheer possibility that a

                                  23   defendant has acted unlawfully.” Id. (internal quotation marks omitted). For purposes of ruling on

                                  24   a Rule 12(b)(6) motion, the Court “accept[s] factual allegations in the complaint as true and

                                  25   construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.

                                  26   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                  27            The Court, however, need not accept as true allegations contradicted by judicially

                                  28                                                       5
                                       Case No. 17-CV-04260-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   noticeable facts, see Schwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                   2   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                   3   motion into a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                   4   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in

                                   5   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                   6   curiam) (internal quotation marks omitted). Mere “conclusory allegations of law and unwarranted

                                   7   inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183

                                   8   (9th Cir. 2004).

                                   9          B. Leave to Amend
                                  10             If the Court determines that a complaint should be dismissed, it must then decide whether

                                  11   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend

                                  12   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule
Northern District of California
 United States District Court




                                  13   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                  14   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                  15   omitted). When dismissing a complaint for failure to state a claim, “a district court should grant

                                  16   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                  17   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  18   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  19   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  20   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  21   (9th Cir. 2008).

                                  22   III.      DISCUSSION
                                  23             Anthem primarily argues that Natividad’s complaint should be dismissed for failure to

                                  24   plead its factual allegations with specificity. Specifically, Anthem asserts that Natividad has not

                                  25   adequately pled standing or that Anthem is the proper defendant. The Court considers each of

                                  26
                                  27

                                  28                                                      6
                                       Case No. 17-CV-04260-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   Anthem’s arguments below.1

                                   2       A. Natividad’s Complaint Fails to Plead Factual Allegations with Specificity
                                   3          Plaintiff brings its sole claim under 29 U.S.C. § 1132(a)(1)(B) for failure to pay ERISA

                                   4   plan benefits. ERISA provides that “[a] civil action may be brought . . . by a participant or

                                   5   beneficiary . . . to recover benefits due to him under the terms of his plan, to enforce his rights

                                   6   under the terms of the plan, or to clarify his rights to future benefits under the terms of the plan. 29

                                   7   U.S.C. § 1132(a)(1)(B).

                                   8          Anthem argues first that Natividad’s complaint fails to plead its factual allegations with

                                   9   adequate specificity pursuant to Federal Rule of Civil Procedure 8(a)(2) and Iqbal, which requires

                                  10   that the “plaintiff plead[ ] factual content that allows the court to draw the reasonable inference

                                  11   that the defendant is liable for the misconduct alleged.” 556 U.S. at 678; see Mot. at 4–5.

                                  12   Specifically, Anthem argues that although “Natividad alleges a claim for relief under section
Northern District of California
 United States District Court




                                  13   1132(a)(1)(B) for the purported failure to pay claims for trauma treatment rendered to patients

                                  14   covered by certain ERISA Plans whose claims were allegedly administrated by Anthem,”

                                  15   “Natividad does not identify the specific claims, dates of service, or members anywhere in the

                                  16   Complaint.” Mot. at 4. “Similarly, the Complaint avers that Anthem’s explanations for why

                                  17   certain claims would not be paid were insufficient; however, it does not reference the specific

                                  18   explanations of benefits or disputed claims.” Id. (citing Compl. ¶ 32). “Natividad does not

                                  19   identify, cite to, or quote the ERISA plan provisions Anthem purportedly breached.” Id. (citing

                                  20   Compl. ¶¶ 34–36). Anthem’s reply emphasizes that “the Complaint [does] not even identify the

                                  21   specific claims or plans at issue.” Reply at 1.

                                  22          Natividad responds that Anthem is “well aware” of the benefits claims at issue because

                                  23

                                  24
                                       1
                                         Anthem also raises for the first time in its reply brief the argument that Natividad’s complaint
                                       alleges no facts showing that Natividad exhausted its administrative remedies before bringing its
                                  25   claim in federal court. Opp’n at 11–12 (“Natividad attempts to wave off this requirement by
                                       merely alleging that ‘any appeals by Natividad would have been futile,’ with no further
                                  26   explanation.”). However, arguments raised for the first time in a reply brief are deemed waived.
                                       United States v. Alcan Elec. & Eng’g, Inc., 197 F.3d 1014, 1020 (9th Cir. 1999) (finding the issue
                                  27   “waived” when raised for the first time in a reply brief). Therefore, the issue is waived, and the
                                       Court need not consider it.
                                  28                                                       7
                                       Case No. 17-CV-04260-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   they are a subset of claims Natividad asserted in an arbitration between the parties and were

                                   2   exchanged in a spreadsheet between the parties. Opp’n at 1–2. In support, Natividad attaches the

                                   3   declaration of its counsel. See Gordon Decl. Natividad also asserts that it did not include specific

                                   4   information about the claims or dates of service in the complaint due to patient privacy concerns.

                                   5   Opp’n at 5.

                                   6          The Court agrees with Anthem that Natividad’s allegations are insufficient. Notably,

                                   7   although Natividad’s brief discusses at length the arbitration that it believes would have put

                                   8   Anthem at notice, none of this information appears in the complaint. “Defendants are not required

                                   9   to guess at the basis of [a plaintiff’s] claims.” See Primo v. Pac. Biosci. of Cal., Inc., 940 F. Supp.

                                  10   2d 1105, 1112 (N.D. Cal. Apr. 15, 2013) (rejecting plaintiff’s argument that, because the

                                  11   defendants could discern plaintiff’s claim “well enough to draft a motion to dismiss,” plaintiff had

                                  12   satisfied Rule 8). Further, the fact that some of this information appears in Natividad’s opposition
Northern District of California
 United States District Court




                                  13   and its counsel’s declaration does not save the deficiencies in the complaint. On a motion to

                                  14   dismiss, the Court is limited to the “allegations contained in the pleadings, exhibits attached to the

                                  15   complaint, and matters properly subject to judicial notice.” Akhtar v. Mesa, 698 F.3d 1202, 1212

                                  16   (9th Cir. 2012). Thus, the Court may not consider Natividad’s new factual allegations in its

                                  17   opposition to the instant motion or Natividad’s counsel’s declaration.

                                  18          The Court further agrees that important factual allegations are missing from the complaint,

                                  19   including the specific claims, dates, explanations of benefits, and the ERISA plan provisions at

                                  20   issue. See, e.g., B.R. v. Beacon Health Options, No. 16-CV-04576-MEJ, 2017 WL 2351973, at

                                  21   *2–3 (N.D. Cal. May 31, 2017) (“[T]he FAC does not identify specific provisions that cover

                                  22   W.R.’s treatment at Ascend Recovery or Spring Lake Ranch; nor does it identify the provisions of

                                  23   the SAG Plan Plaintiffs contend SAG-AFTRA violated. . . . Plaintiffs must identify those terms of

                                  24   the Plan on which their claim is based with sufficient specificity to show their claim is plausible

                                  25   on its face.”). Without these details, Natividad’s allegation that Anthem breached the ERISA Plan

                                  26   provisions is conclusory, see Compl. ¶ 36, and the complaint does not allege facts sufficient to

                                  27   show that Natividad is owed benefits. See Compl. ¶ 37; see also Adams, 355 F.3d at 1183 (Mere

                                  28                                                      8
                                       Case No. 17-CV-04260-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   “conclusory allegations of law . . . are insufficient to defeat a motion to dismiss.”).

                                   2          Because granting Natividad an additional opportunity to amend the complaint would not

                                   3   be futile, cause undue delay, or unduly prejudice Anthem, and Natividad has not acted in bad faith,

                                   4   the Court dismisses with leave to amend. See Leadsinger, Inc., 512 F.3d at 532.

                                   5          The Court appreciates Natividad’s concerns about patient privacy. The Court requests that

                                   6   the parties meet and confer to assess whether claim numbers, patient numbers, or some other claim

                                   7   or patient identifiers could be used in public filings that would protect patient privacy, but enable

                                   8   the parties to identify the relevant claim or patient without sealing. Using such identifiers would

                                   9   minimize the sealing burdens on the parties and the Court in this case.

                                  10          However, should sealing be necessary, Natividad may file a motion to seal portions of the

                                  11   complaint pursuant to Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate

                                  12   only upon a request that establishes the document is “sealable,” or “privileged, protectable as a
Northern District of California
 United States District Court




                                  13   trade secret or otherwise entitled to protection under the law.” Civ. L. R. 79-5(b). “The request

                                  14   must be narrowly tailored to seek sealing only of sealable material, and must conform with Civil

                                  15   L.R. 79-5(d).” Id. Civil Local Rule 79-5(d), moreover, requires the submitting party to attach a

                                  16   “declaration establishing that the document sought to be filed under seal, or portions thereof, are

                                  17   sealable,” a “proposed order that is narrowly tailored to seal only the sealable material,” and a

                                  18   proposed order that “lists in table format each document or portion thereof that is sought to be

                                  19   sealed,” as well as an “unredacted version of the document” that “indicate[s], by highlighting or

                                  20   other clear method, the portions of the document that have been omitted from the redacted

                                  21   version.” Id.

                                  22      B. Natividad’s Complaint Insufficiently Alleges Standing
                                  23          Anthem argues second that Natividad’s complaint should be dismissed for inadequately

                                  24   pleading that Natividad has standing to pursue its ERISA claim. The Court agrees.

                                  25          ERISA provides that “[a] civil action may be brought . . . by a participant or beneficiary

                                  26   . . . to recover benefits due to him under the terms of his plan, to enforce his rights under the terms

                                  27   of the plan, or to clarify his rights to future benefits under the terms of the plan. 29 U.S.C. §

                                  28                                                      9
                                       Case No. 17-CV-04260-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   1132(a)(1)(B). The Ninth Circuit has held that healthcare providers are not “beneficiar[ies]” for

                                   2   ERISA purposes. DB Healthcare, LLC v. Blue Cross Blue Shield of Ariz., Inc., 852 F.3d 868, 875

                                   3   (9th Cir. 2017). Healthcare providers therefore do not have direct authority as beneficiaries to sue

                                   4   under ERISA “to recover payments due them for services rendered, or otherwise to enforce the

                                   5   statute’s protections.” Id. Thus, Natividad, a medical and healthcare services provider, is not a

                                   6   participant or a beneficiary that is authorized to sue under ERISA.

                                   7          However, “ERISA does not forbid assignment by a beneficiary of his right to

                                   8   reimbursement under a health care plan to the health care provider.” Misic v. Bldg. Serv. Emps.

                                   9   Health & Welfare Trust, 789 F.2d 1374, 1377 (9th Cir. 1986) (per curiam) (emphasis added); see

                                  10   also Spinedex Physical Therapy USA Inc. v. United Healthcare of Ariz., Inc., 770 F.3d 1282, 1289

                                  11   (9th Cir. 2014), cert denied, United Healthcare of Ariz., Inc., 136 S. Ct. 317 (2015) (“As a non-

                                  12   participant health care provider, Spinedex cannot bring claims for benefits on its own behalf. It
Northern District of California
 United States District Court




                                  13   must do so derivatively, relying on its patients’ assignments of their benefits claims.”); DB

                                  14   Healthcare, 852 F.3d at 875 (reiterating rule that health care providers must bring ERISA claims

                                  15   derivatively by relying on its patients’ assignments of their benefits claims). Relying on the above

                                  16   legal authority, Natividad alleges that it has standing to pursue this action derivatively as an

                                  17   assignee of its patients’ ERISA benefits. Compl. ¶ 28. Specifically, Natividad alleges that “[a]s a

                                  18   condition of admission, every patient treated at Natividad signed an Assignment of Benefits form

                                  19   agreeing to, inter alia, assign his or her health insurance benefits to Natividad.” Id.

                                  20          The Court finds this allegation insufficient. The Court agrees with Anthem that, at bare

                                  21   minimum, Natividad should allege the specific language of the assignment itself. See Mot. at 6.

                                  22   This is because whether an assignee has standing to sue under ERISA depends on whether the

                                  23   claims at issue fall within the scope of the assignment. DB Healthcare, 852 F.3d at 876. “To

                                  24   determine the scope of the assignment, a court ‘must look to the language of an ERISA

                                  25   assignment itself.’” Creative Care, Inc. v. Conn. Gen. Life Ins. Co., No. CV 16-9056-DMG

                                  26   (AGRx), 2017 WL 5635015 (C.D. Cal. July 5, 2017) (quoting In re Wellpoint, Inc. Out-of-

                                  27   Network UCR Rates Litig., 903 F. Supp. 2d 880, 896 (C.D. Cal. 2012), and citing Eden Surgical

                                  28                                                     10
                                       Case No. 17-CV-04260-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   Ctr. v. B. Braun Med., Inc., 420 F. App’x 696, 697 (9th Cir. 2011)). Here, Natividad neither

                                   2   quotes from the operative assignment language nor does Natividad attach to the complaint a copy

                                   3   of any agreement containing the alleged assignment that would allow the Court to determine the

                                   4   assignment’s scope.

                                   5          Natividad does not contest this failure, and instead argues that the Court should give credit

                                   6   to the assignment language provided in its opposition and attached to Natividad’s counsel’s

                                   7   declaration. Opp’n at 8 (“The Court could require Natividad to amend the Complaint to include

                                   8   this language of the Assignment of Benefits, but with it available here, such a step seems

                                   9   unnecessary.”). However, Natividad does not specifically request that the Court take judicial

                                  10   notice. Moreover, Natividad acknowledges that it could “easily cure any deficiency by quoting the

                                  11   language of its assignment of benefits and/or attaching a sample assignment of benefits to any

                                  12   amended complaint.” Oppn’ at 8.
Northern District of California
 United States District Court




                                  13          The Court finds that granting Natividad an additional opportunity to amend the complaint

                                  14   would not be futile, cause undue delay, or unduly prejudice Anthem, and that Natividad has not

                                  15   acted in bad faith. See Leadsinger, Inc., 512 F.3d at 532. Accordingly, the Court dismisses with

                                  16   leave to amend.2

                                  17       C. Natividad’s Complaint Fails to Adequately Allege a De Facto Plan Administrator
                                  18          Third, Anthem argues that Natividad’s ERISA claim fails because Natividad does not

                                  19   allege sufficient facts to show that Anthem is a de facto plan administrator or otherwise a proper

                                  20   defendant. Mot. at 7–10; Reply at 3–8.

                                  21          The Ninth Circuit has explained that “proper defendants under § 1132(a)(1)(B) for

                                  22   improper denial of benefits at least include ERISA plans, formally designated plan administrators,

                                  23   insurers or other entities responsible for payment of benefits, and de facto plan administrators that

                                  24   improperly deny or cause improper denials of benefits.” Spinedex, 770 F.3d at 1297 (emphasis

                                  25

                                  26   2
                                         Because the Court declined to take judicial notice of Anthem’s unauthenticated documents, the
                                  27   Court declines to address Anthem’s argument regarding anti-assignment clauses that is based on
                                       these documents. See Reply at 10.
                                  28                                                    11
                                       Case No. 17-CV-04260-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   added); see also Cyr v. Reliance Standard Life Ins. Co., 642 F.3d 1202, 1204, 1207 (9th Cir. 2011)

                                   2   (“[A]n entity other than the plan itself or the plan administrator may be sued under that statute in

                                   3   appropriate circumstances. . . . [T]he plan administrator can be an entity that has no authority to

                                   4   resolve benefit claims or any responsibility to pay them,” and therefore, there may be other

                                   5   “logical defendant[s] for an action by [plaintiff] to recover benefits due to her under the terms of

                                   6   the plan and to enforce her rights under the terms of the plan, which is precisely the civil action

                                   7   authorized by § 1132(a)(1)(B).”). “Suits under § 1132(a)(1)(B) to recover benefits may be brought

                                   8   against the plan as an entity and against the fiduciary of the plan.” Spinedex, 770 F.3d at 1297

                                   9   (quotation marks, citation and emphasis omitted). A fiduciary of an ERISA plan is any entity that:

                                  10   (i) “exercises any discretionary authority or discretionary control respecting management of such

                                  11   plan or exercises any authority or control respecting management or disposition of its assets;”

                                  12   (ii) “renders investment advice for a fee or other compensation, direct or indirect, with respect to
Northern District of California
 United States District Court




                                  13   any moneys or other property of such plan, or has authority or responsibility to do so;” or (iii) “has

                                  14   any discretionary authority or discretionary responsibility in the administration of such plan.” Id.

                                  15   at 1298; see also 29 U.S.C. § 1002(21)(A). The relevant question is whether the defendant

                                  16   “effectively controlled the decision whether to honor or to deny a claim.” Cyr, 642 F.3d at 1204.

                                  17          Natividad argues that it sufficiently alleges that Anthem is a proper defendant under Cyr

                                  18   because it alleges that Anthem acted as the de facto plan administrator and determined the amount

                                  19   the ERISA Plans paid Natividad for the trauma services. Opp’n at 10; see Compl. ¶ 23 (“Natividad

                                  20   is informed and believes that Anthem has recommended and/or instructed the ERISA Plans to pay

                                  21   Natividad’s trauma claims at the emergency services rates, and that the ERISA Plans are relying

                                  22   on and using Anthem’s processing and pricing of the trauma claims at the emergency services rate

                                  23   to underpay the trauma claims.”). Natividad also argues it alleges actions showing that Anthem

                                  24   acted as the de facto plan administrator for each of the Plans at issue, including that Anthem

                                  25   “provided plan documents to participants, received benefit claims, evaluated and processed those

                                  26   claims, made benefit determinations, made and administered benefit payments, and handled

                                  27   appeals of benefit determinations.” Compl. ¶ 8.

                                  28                                                     12
                                       Case No. 17-CV-04260-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1          Anthem’s primary concern with Natividad’s allegations as to Anthem’s de facto plan

                                   2   administrator status is that the allegations lack specific and necessary details. Mot. at 9. For

                                   3   example, “Natividad’s Complaint does not identify the specific underlying claims or all of the

                                   4   ERISA Plans allegedly at issue, much less plead any factual detail showing that Anthem ‘made

                                   5   benefit determinations’ for those Plans.” Id. Anthem argues “it is important that a Complaint

                                   6   attempting to sue a third party like Anthem as a de facto fiduciary under Cyr be specific about the

                                   7   underlying claims, specific Plan language, relevant agreements between Anthem and the Plans,

                                   8   and other facts that purportedly make Anthem a de facto Plan fiduciary.” Id.

                                   9          The Court agrees. As discussed above, Natividad’s complaint does not identify the specific

                                  10   underlying claims and dates or other details related to those claims. Instead, the complaint just

                                  11   broadly suggests that the ERISA Plans are relying on Anthem and are underpaying the trauma

                                  12   claims by pricing them at the emergency services rate. Compl. ¶ 23. Importantly, the complaint
Northern District of California
 United States District Court




                                  13   does not identify exactly which ERISA Plans are at issue. Instead, the complaint cites examples of

                                  14   various ERISA plans, “such as Delta Health Plan, Laborers Health and Welfare Trust Fund,

                                  15   Operating Engineers Health and Welfare Trust Fund, Wester Growers Assurance Trust, Robert F.

                                  16   Kennedy United Farm Workers, among others.” Id. ¶ 7 (emphasis added). Natividad’s opposition

                                  17   acknowledges that Natividad has named only “some of the specific ERISA plans at issue.” Opp’n

                                  18   at 10–11 (emphasis added). Further, because Natividad does not specifically identify the ERISA

                                  19   Plans or claims at issue, the related allegations about how Anthem controlled or managed these

                                  20   ERISA Plans are necessarily vague and conclusory.

                                  21          Because granting Natividad an additional opportunity to amend the complaint would not

                                  22   be futile, cause undue delay, or unduly prejudice Anthem, and because Natividad has not acted in

                                  23   bad faith, the Court dismisses with leave to amend. See Leadsinger, Inc., 512 F.3d at 532.

                                  24   IV.    CONCLUSION
                                  25          For the foregoing reasons, Anthem’s motion to dismiss is GRANTED without prejudice. If

                                  26   Natividad elects to file an amended complaint, Natividad must do so within 30 days of this order.

                                  27   If Natividad fails to file an amended complaint within 30 days or cure the deficiencies identified

                                  28                                                     13
                                       Case No. 17-CV-04260-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
                                   1   herein, Natividad’s complaint will be dismissed with prejudice. Natividad may not add new causes

                                   2   of action or new parties without stipulation or leave of the Court.

                                   3   IT IS SO ORDERED.

                                   4

                                   5   Dated: January 28, 2019

                                   6                                                    ______________________________________
                                                                                        LUCY H. KOH
                                   7                                                    United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    14
                                       Case No. 17-CV-04260-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITHOUT PREJUDICE
